DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
 
Response to Amendment
Claims 1-20 are pending in this application.
Applicant’s arguments about claim rejections 35 USC 103 on claims 1-20, filed 6/28/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hudzia. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hudzia et al. (U.S. Publication Number 2011/0099318, hereinafter “Hudzia”) in view of Johnson (U.S. Patent Number 10,001,933).  
Regarding to claim 1, Hudzia teaches a method, comprising:
the facilitating the replication comprises: determining a fingerprint for a data portion ([0111] and Fig. 5: discussing about the fingerprint generator 142 may generate the candidate page fingerprint 121f in step 504), and
comparing the fingerprint to fingerprints of existing data portions, wherein the fingerprint is a hash value of the data portion ([0112] and Fig. 5: discussing about if the and
based on the fingerprint being determined not to match the fingerprints of existing data portions, performing the replication of the second data ([0110] and Fig. 5: discussing about if the candidate memory page is within the don't fingerprint list, e.g., is within a negative acknowledgement list of the acknowledgement list 154, then the system 100 may proceed with sending the entirety of the page information and contents of the candidate memory page 121 (512)); and 
based on the fingerprint being determined to match at least one fingerprint of the fingerprints of existing data portions, facilitating, by the system, a transmission of a set of identifying information associated with the first data from the first storage device to the second storage device ([0112] and Fig. 5: discussing about the page transfer manager 150 may send only certain page information regarding the candidate memory page 121 and the associated candidate pages fingerprint 121f (508)).
Hudzia does not explicitly teach determining, by a system comprising a processor, that a first storage device comprises first data and second data and that a second storage device comprises the first data; facilitating, by the system, a replication of the second data at the second storage device based on a replication request from the first storage device for the replication of the second data as claimed.
Johnson teaches determining, by a system comprising a processor, that a first storage device comprises first data and second data and that a second storage device comprises the first data (col. 16 ln 50 –col. 17 ln 3 and Fig. 4: discussing about the 
facilitating, by the system, a replication of the second data at the second storage device based on a replication request from the first storage device for the replication of the second data (col. 18 ln 38-41 and Fig. 5A: discussing about in step 504, the I/O adapter device 106 may identify the transaction as a type of transaction for copying data from a source storage volume to one or more destination storage volumes; col. 19 ln 46-47: discussing about in step 510, the one or more copies of the data can be sent for storing in the one or more destination storage volumes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host 

Regarding to claim 2, Hudzia in view of Johnson teaches wherein the transmission is a first transmission, and wherein the set of identifying information is a first set of first identifying information, and wherein the determining comprises facilitating a second transmission to the second storage device, the second transmission comprises the first set of first identifying information and a second set of second identifying information associated with the second data (Hudzia, [0110] and Fig. 5: discussing about if the candidate memory page is within the don't fingerprint list, e.g., is within a negative acknowledgement list of the acknowledgement list 154, then the system 100 may proceed with sending the entirety of the page information and contents of the candidate memory page 121 (512); [0112] and Fig. 5: discussing about the page transfer manager 150 may send only certain page information regarding the candidate memory page 121 and the associated candidate pages fingerprint 121f (508)).

Regarding to claim 3, Hudzia in view of Johnson teaches wherein the facilitating the replication comprises receiving, from the second storage device, a first indication that the second set of second identifying information is not retained at the second storage device (Johnson, col. 13 ln 39-44: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of payload data for a transaction for storing in a snapshot storage volume along with corresponding meta-data instead of updating the data stored in the source storage volume for the fifth 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host device and can reduce cost which can result in lower costs for the end users (Johnson, col. 3 ln 56-59).

Regarding to claim 4, Hudzia in view of Johnson teaches wherein the facilitating the first transmission comprises receiving, from the second storage device, a second indication that the first set of first identifying information is retained at the second storage device (Johnson, col. 13 ln 19-24: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of the data for replica creation of the data read from the source storage volume for storing in the one or more destination storage volumes for the first transaction type. Examiner interprets that one or more bits in a certain configuration register for replica creation data as claimed second indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for 

Regarding to claim 7, Hudzia in view of Johnson teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating a processing intensity of data deduplication based on sharing the fingerprint determined for the data portion (Hudzia, [0112] and Fig. 5: discussing about it may be determined to be unnecessary to send an entirety of the page information page contents, and, rather, the page transfer manager 150 may send only certain page information regarding the candidate memory page 121 and the associated candidate pages fingerprint 121f (508)).

 Regarding to claim 9, Hudzia in view of Johnson teaches wherein the determining is in response to: receiving, by the system, the replication request from the first storage device to replicate the first data and the second data at the second storage device (Johnson, col. 18 ln 7-9 and Fig. 5A: in step 502, a request for a transaction for processing data from a source storage volume is received by an I/O adapter device; col. 18 ln 38-41 and Fig. 5A: discussing about in step 504, the I/O adapter device 106 may identify the transaction as a type of transaction for copying data from a source storage volume to one or more destination storage volumes; col. 19 ln 46-47: discussing about in step 510, the one or more copies of the data can be sent for storing in the one or more destination storage volumes. Examiner interprets that a request for a transaction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host device and can reduce cost which can result in lower costs for the end users (Johnson, col. 3 ln 56-59).

Regarding to claim 10, Hudzia teaches a system, comprising: 
a processor ([0142]: discussing about a processor will receive instructions and data from a read-only memory or a random access memory or both); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations ([0142]: discussing about a read-only memory or a random access memory), comprising:
wherein the facilitating the replication comprises: determining a fingerprint for a data portion, wherein the fingerprint is a hash value of the data portion ([0111] and Fig. 5: discussing about the fingerprint generator 142 may generate the candidate page fingerprint 121f in step 504),
comparing the fingerprint to fingerprints of existing data portions ([0112] and Fig. 5: discussing about if the thus-generated candidate page fingerprint 121f is determined to be within the existing page memory fingerprints 170/172/174 associated with the and 
based on a first result of the comparing indicating that the fingerprint does not match at least one fingerprint of the fingerprints, performing the replication based on a result of the comparing indicating the fingerprint matches at least one of the fingerprints ([0110] and Fig. 5: discussing about if the candidate memory page is within the don't fingerprint list, e.g., is within a negative acknowledgement list of the acknowledgement list 154, then the system 100 may proceed with sending the entirety of the page information and contents of the candidate memory page 121 (512)); and
based on a second result of the comparing indicating that the fingerprint matches at least one fingerprint of the fingerprints, facilitating a transmission, to the destination storage device, of a set of identifying information associated with second data from the source storage device based on a second determination that the second data is stored at the destination storage device, wherein the destination storage device retrieves the second data locally based on the set of identifying information associated with the second data ([0112] and Fig. 5: discussing about the page transfer manager 150 may send only certain page information regarding the candidate memory page 121 and the associated candidate pages fingerprint 121f (508)). 
Hudzia does not explicitly teach facilitating a replication of first data from a source storage device to a destination storage device based on a first determination that the first data is not stored at the destination storage device as claimed.
Johnson teaches facilitating a replication of first data from a source storage device to a destination storage device based on a first determination that the first data is not stored at the destination storage device (col. 18 ln 38-41 and Fig. 5A: discussing about in step 504, the I/O adapter device 106 may identify the transaction as a type of transaction for copying data from a source storage volume to one or more destination storage volumes; col. 19 ln 46-47: discussing about in step 510, the one or more copies of the data can be sent for storing in the one or more destination storage volumes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host device and can reduce cost which can result in lower costs for the end users (Johnson, col. 3 ln 56-59).

Regarding to claim 12, Hudzia in view of Johnson teaches wherein the transmission is a first transmission, and wherein the set of identifying information associated with the second data is a first set of first identifying information, and the operations further comprising: prior to the facilitating the replication of first data, receiving a second transmission that comprises the first set of first identifying information and a second set of second identifying information associated with the first data; facilitating, by the system, a first conveyance of a first notification that the first set of first identifying information is retained at the destination storage device (Johnson, col. 13 ln 19-24: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of the data for replica creation of the data replica creation data as claimed facilitating a first conveyance of a first notification); and
facilitating, by the system, a second conveyance of a second notification that the second set of second identifying information is not retained at the destination storage device (Johnson, col. 13 ln 39-44: discussing about one or more bits in a certain configuration register may be configured for generating one or more copies of payload data for a transaction for storing in a snapshot storage volume along with corresponding meta-data instead of updating the data stored in the source storage volume for the fifth transaction type. Examiner interprets that one or more bits in a certain configuration register for storing in a snapshot storage volume as claimed facilitating a second conveyance of a second notification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host device and can reduce cost which can result in lower costs for the end users (Johnson, col. 3 ln 56-59).

Regarding to claim 14, Johnson in view of Avati teaches wherein the source storage device and the destination storage device are storage devices of an elastic cloud storage system (Johnson, col. 22 ln 40-45: discussing about cloud-based software solutions on provider computer(s) 610).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host device and can reduce cost which can result in lower costs for the end users (Johnson, col. 3 ln 56-59).

Regarding to claim 17, Hudzia teaches a non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations ([0142]: discussing about a processor will receive instructions and data from a read-only memory or a random access memory or both), comprising:
the first fingerprint and the second fingerprint are respective hash values for the first data portion and the second data portion, respectively ([0111] and Fig. 5: discussing about the fingerprint generator 142 may generate the candidate page fingerprint 121f in step 504; [0010]: discussing about multiple existing page fingerprints of existing memory pages); and
based on a first receipt of a first indication that the remote storage device does not recognize the first fingerprint, sending, from the local storage device and to the remote storage device, information that comprises the first data portion ([0110] and Fig. and
based on a second receipt of a second indication that the remote storage device recognizes the second fingerprint, sending, from the local storage device to the remote storage device, a placeholder that comprises a set of identifying information associated with the second data portion ([0112] and Fig. 5: discussing about the page transfer manager 150 may send only certain page information regarding the candidate memory page 121 and the associated candidate pages fingerprint 121f (508)).
Hudzia does not explicitly teach conveying, from a local storage device to a remote storage device, a request for information related to whether the remote storage device comprises a first fingerprint calculated for a first data portion and a second fingerprint calculated for a second data portion as claimed.
Johnson teaches conveying, from a local storage device to a remote storage device, a request for information related to whether the remote storage device comprises a first fingerprint calculated for a first data portion and a second fingerprint calculated for a second data portion (col. 18 ln 7-9 and Fig. 5A: in step 502, a request for a transaction for processing data from a source storage volume is received by an I/O adapter device; col. 18 ln 38-41 and Fig. 5A: discussing about in step 504, the I/O adapter device 106 may identify the transaction as a type of transaction for copying data from a source storage volume to one or more destination storage volumes; col. 19 ln 46-47: discussing about in step 510, the one or more copies of the data can be sent for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia with the teaching about copying data from a source storage volume to a destination storage volumes of Johnson because it may allow for more headroom for other processing by the host device, can improve utilization of resources on the host device and can reduce cost which can result in lower costs for the end users (Johnson, col. 3 ln 56-59).

Claims 5-6, 8, 11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudzia in view of Johnson, and further in view of Avati et al (U.S. Publication Number 2018/0213035, hereafter referred to as “Avati”).  
Regarding to claim 5, Hudzia in view of Johnson the method of claim 1 as discussed above. Hudzia in view of Johnson does not explicitly teach teaches wherein the first storage device and the second storage device are geographically distributed devices.
Avati teaches wherein the first storage device and the second storage device are geographically distributed devices (para [0011]: discussing about a distributed file system may comprise two or more server clusters which may reside in geographically distributed locations; para [0020]: discussing about master cluster 150A and one or more slave clusters 150B may reside in geographically distributed locations).


Regarding to claim 6, Hudzia in view of Johnson the method of claim 1 as discussed above. Hudzia in view of Johnson does not explicitly teach teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating an amount of inter-zone network traffic between the first storage device and the second storage device.
Avati teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating an amount of inter-zone network traffic between the first storage device and the second storage device (abstract: discussing about receiving, by a processing device, an index node number identifying a first index node associated with a file residing on a first file server, the first index node referencing a physical location of contents of the file; identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that file replication using only index node 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 8, Hudzia in view of Johnson the method of claim 1 as discussed above. Hudzia in view of Johnson does not explicitly teach wherein the set of identifying information is a first set of first identifying information, and the method further comprises: maintaining, by the system and at the first storage device, the first set of first identifying information for the first data, and a second set of second identifying information for the second data; and maintaining, by the system and at the second storage device, the first set of first identifying information for the first data, and the second set of second identifying information for the second data.
Avati teaches wherein the set of identifying information is a first set of first identifying information, and the method further comprises: maintaining, by the system and at the first storage device, the first set of first identifying information for the first data, and a second set of second identifying information for the second data; and maintaining, by the system and at the second storage device, the first set of first identifying information for the first data, and the second set of second identifying information for the second data (abstract: discussing about receiving, by a processing device, an index node number identifying a first index node associated with a file residing on a first file server, the first index node referencing a physical location of contents of the file; identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that there are multiple index nodes associated with files in a first file server, means for claimed the first set of first identifying information and a second set of second identifying information at the first storage device. Examiner interprets that there are multiple assigned index nodes associated with files in a second file server, means for claimed the first set of first identifying information and a second set of second identifying information at the second storage device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 11, Hudzia in view of Johnson the method of claim 10 as discussed above. Hudzia in view of Johnson does not explicitly teach accessing a data 
Avati teaches accessing a data store of the destination storage device to obtain the second data based on the set of identifying information; and filling a placeholder location with the second data, wherein the placeholder location is received with the replication of first data (Avati, abstract: discussing about identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that identifying a replica of the file residing on a second file server as claimed accessing a data store of the destination storage device. Examiner interprets that assigning the index node number of the first index node to a second index node on the second file server as claimed filling a placeholder location with the second data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks because just sending reference or identifying information associated with the data instead the data itself.

Regarding to claim 13, Hudzia in view of Johnson the method of claim 12 as discussed above. Hudzia in view of Johnson does not explicitly teach wherein the operations further comprise: determining that a first chunk of data at the destination storage device comprises the second data, and wherein the first chunk of data is duplicated across a second chunk of data and a third chunk of data.
Avati teaches wherein the operations further comprise: determining that a first chunk of data at the destination storage device comprises the second data, and wherein the first chunk of data is duplicated across a second chunk of data and a third chunk of data (Avati, para [0011]: Volume-level replication may be performed from a cluster of the distributed file system that has been designated as a master to one or more clusters that have been designates as slaves. Volume-level replication may comprise various file system operations performed on a plurality of files comprised by a file system volume. Examiner interprets that a cluster of the distributed file system comprise a file as claimed a first chunk of data at the destination storage device comprises the second data. Examiner interprets that volume-level replication may be performed from a cluster of the distributed file system that has been designated as a master to one or more clusters that have been designates as slaves as claimed the first chunk of data is duplicated across a second chunk of data and a third chunk of data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks 

Regarding to claim 15, Hudzia in view of Johnson the method of claim 10 as discussed above. Hudzia in view of Johnson does not explicitly teach wherein the facilitating the transmission of the set of identifying information comprises reducing inter-zone network traffic between the source storage device and the destination storage device.
Avati teaches wherein the facilitating the transmission of the set of identifying information comprises reducing inter-zone network traffic between the source storage device and the destination storage device (Avati, abstract: discussing about receiving, by a processing device, an index node number identifying a first index node associated with a file residing on a first file server, the first index node referencing a physical location of contents of the file; identifying a replica of the file residing on a second file server; assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that file replication using only index node number so it would reduce the bandwidth of the networks between first file server and second file server.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks 

Regarding to claim 16, Hudzia in view of Johnson the method of claim 10 as discussed above. Hudzia in view of Johnson does not explicitly teach wherein the facilitating the transmission of the set of identifying information comprises mitigating processing intensity of data deduplication between the source storage device and the destination storage device based on sharing the fingerprint determined for the data portion.
Avati teaches wherein the facilitating the transmission of the set of identifying information comprises mitigating processing intensity of data deduplication between the source storage device and the destination storage device based on sharing the fingerprint determined for the data portion (Avati, para [0024]: discussing about "Index node" or "inode" herein shall refer to a data structure associated with a file system object (e.g., a file or a directory). An inode representing a file system object may comprise one or more identifiers of physical locations (e.g., disk blocks) that store the contents of the file system object. Examiner interprets that inode comprising unique identifiers as claimed sharing a fingerprint).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method copying data from a source storage volume to a destination storage volumes of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and reduce the bandwidth of the networks 

Regarding to claim 18, Hudzia in view of Johnson the method of claim 17 as discussed above. Hudzia in view of Johnson does not explicitly teach wherein the operations further comprise: facilitating retrieval of the second data portion internally at the remote storage device.
Avati teaches wherein the operations further comprise: facilitating retrieval of the second data portion internally at the remote storage device (Avati, abstract: discussing about identifying a replica of the file residing on a second file server); and 
inserting the second data portion in the placeholder, wherein a data chunk of the remote storage device comprises the first data portion and the second data portion (Avati, abstract: discussing about assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server, means for claimed inserting the second data portion in the placeholder.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and 

Regarding to claim 19, Hudzia in view of Johnson the method of claim 17 as discussed above. Hudzia in view of Johnson does not explicitly teach wherein the operations further comprise increasing a processing efficiency based on a single calculation of the first fingerprint at both the local storage device and the remote storage device as compared to separate calculations at the local storage device and the remote storage device.
Avati teaches wherein the operations further comprise increasing a processing efficiency based on a single calculation of the first fingerprint at both the local storage device and the remote storage device as compared to separate calculations at the local storage device and the remote storage device (Avati, abstract: discussing about assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that assigning the index node number of the first index node (on a first file server) to a second index node on the second file server, means for claimed a single calculation of the first fingerprint.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and 

Regarding to claim 20, Hudzia in view of Johnson the method of claim 17 as discussed above. Hudzia in view of Johnson does not explicitly teach wherein the operations further comprise: deduplicating data between the local storage device and the remote storage device without copying the first data portion from the local storage device to the remote storage device.
Avati in view of Johnson teaches wherein the operations further comprise: deduplicating data between the local storage device and the remote storage device without copying the first data portion from the local storage device to the remote storage device (Avati, abstract: discussing about assigning the index node number of the first index node to a second index node referencing a physical location of contents of the replica of the file on the second file server. Examiner interprets that assigning the index node number of the first index node (on a first file server) to a second index node on the second file server, means for sending reference or identifying information associated with the data instead the data itself, so the data is in a single physical location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method fingerprinting and matching of content of Hudzia and Johnson with the teaching about file replication using file content location identifiers of Avati because it would save the storage of the storage device and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Number US 8,768,898 B1 by Trimmer et al. teaches a data manipulation command is created on a computing device, wherein the computing device is separate from the storage device.  
U.S. Patent Number 10,592,587 B2 by Ciabarra et al. teaches a capture system may perform processing on a document to determine content (e.g., text) most likely to appear in the document, such as a layout of a view. The content most likely to appear in a document may be the content for which the capture system generates hashed data (e.g., a fingerprint).
U.S. Publication Number 2019/0034507 A1 by Duttagupta et al. teaches the one or more data identifiers of the portion of the second version of the data that is different from the first version of the data are identified and sent. A response indicating which of the data portions corresponding to the sent one or more data identifiers are requested to be provided for replication is received

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

July 27, 2021